Title: To Thomas Jefferson from William Hay, 2 December 1790
From: Hay, William
To: Jefferson, Thomas



Dear Sir
Richmond Dec. 2d. 1790.

A Difference of Opinion having arisen between Doctr. Currie and me respecting the Encyclopedie methodique, we are desireous you should decide it, as you are possessed of our Letters to you concerning it. I alledge on my part, that I am not obliged to take the Work, but on the Terms of the original Subscription, that is to say, at 751 Livres. On these Terms I received of Doctr. Currie the Livraisons which you had forwarded to him, and those afterwards sent in by you. I agreed to furnish to Doctr. Currie such standard Books in the English Language as he should chuse to that amount, and had they been commissioned then from England, I should certainly have confined myself to 751.₶ Altho’ I do not consider Doctr. Currie in any Respect culpable for the improper Conduct of the Editors, yet I conceive I am under no Obligation to pay him or them one hundred Guineas instead of less than one third of the Sum, or to enter into a Litigation with the Editors to force a Complyance with their original Contract. If from the fault of the Editors Doctr. Currie cannot put me in possession of the Work, my contract with him is disolved and he must look to them for Redress. I cannot afford the price they ask. If they are entitled to it, Doctr. Currie if he is obliged to pay, will never feel it.—However if you could relieve the Doctr. and me, by getting any other person to take the Work, you would greatly oblige us. The half V, I mentioned to you, was missing, is the second Part of Tome III of Arts and Trades. Perhaps it is not yet published. If it is, it never came to Hand. This half Volume must be procured thro’ your Aid, whoever of us is considered the proprietor. Wishing to hear from you I am with great Respect Dear Sir Your most ob. Sert.

Wm Hay

